Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Adrian D. Murray appeals the district court’s order dismissing after a 28 U.S.C. § 1915 (2012) review his 42 U.S.C. § 1983 (2012) complaint, and its order denying his Fed.R.Civ.P.- 59(e) motion for reconsideration and motion to amend the complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm the district court’s orders. Murray v. Pollard, No. 1:13-cv-00314-FDW, 2014 WL 49963 (W.D.N.C. Jan. 7, 2014; Jan. 24, 2014). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.